United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Letcher, SD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-0574
Issued: August 19, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 18, 2020 appellant filed a timely appeal from a November 1, 2019 merit
decision and a December 4, 2019 nonmerit decision of the Office of Workers’ Compensation
Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof to establish a hearing
loss causally related to the accepted August 2, 2019 employment incident of exposure; and
(2) whether OWCP properly denied appellant’s request for reconsideration of the merits of his
claim pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 17, 2019 appellant, then a 46-year-old postal support employee, filed a
traumatic injury claim (Form CA-1) alleging that on August 2, 2019 he was injured when a weather
siren went off as he was walking outside of the employing establishment while in the performance
of duty. He indicated that he could feel his eardrums expand in his head and that he experienced
constant ringing in his left ear and bad headaches as a result. On the reverse side of the claim form
appellant’s supervisor checked a box marked “No” to indicate her belief that appellant was not in
the performance of duty when his injury occurred and reasoned that “He was done working for the
day -- Outside work factor” at the time of his injury. Appellant did not stop work.
In an August 12, 2019 medical report, Dr. William Graham, a Board-certified
otolaryngologist, evaluated appellant for acoustic trauma and left ear tinnitus related to the
August 2, 2019 employment incident in which he was exposed to a loud siren at work. Appellant
denied a prior history of hearing loss or acoustic trauma. Dr. Graham also noted that he had
previously evaluated appellant in 2014 for decreased hearing in the left ear and tinnitus. He
diagnosed tinnitus laterally left, hearing loss in the left ear, unspecified, and occupational exposure
to noise.
In an August 19, 2019 letter, the employing establishment controverted appellant’s claim
contending that his injury was not work related because he was off the clock and he “could have
been anywhere else” when the sirens went off and had the same thing happen. It also observed
that appellant was seen by Dr. Graham in 2014 with complaints of decreased hearing in his left ear
and tinnitus.
In an undated statement, appellant explained that on the afternoon of August 2, 2019 he
was finishing work for the day at the employing establishment’s facility in Alexandria, where he
was assigned to work that afternoon because the employing establishment was in the process of
hiring a new employee for that office. As appellant walked outside, a loud and high-pitched
weather alarm went off. He stated that when the alarm was in his direction he could feel his
eardrums expand in his head. Appellant ran to his car to try and block out some of the noise and
waited several minutes for the alarm to stop before he left. He explained that he immediately
experienced pain in both ears and had a ringing or buzzing sensation mostly in his left ear.
Appellant indicated that he has experienced ringing in his ear since the alarm went off.
In a development letter dated August 20, 2019, OWCP advised appellant of the factual and
medical deficiencies of his claim. It informed him of the type of evidence necessary to establish
his claim and provided a questionnaire for his completion regarding the circumstances of his
claimed injury. OWCP also requested a narrative medical report from appellant’s treating
physician, which contained a detailed description of findings and diagnoses, explaining how the
alleged incident caused, contributed to, or aggravated his medical conditions. In a separate
development letter of even date, it requested that the employing establishment provide additional
information regarding appellant’s traumatic injury claim. OWCP afforded both parties 30 days to
respond.
An August 28, 2019 medical report with an illegible signature noted that appellant
underwent an audiometric evaluation with otoscopic screening in response to the symptoms he

2

was experiencing since the August 2, 2019 employment incident. The otoscopic viewing was
noted to be unremarkable bilaterally and appellant’s hearing was found to be within the normal
limits bilaterally.
In an August 29, 2019 response to OWCP’s questionnaire, appellant indicated that his
injury occurred on the sidewalk and in the parking lot of the employing establishment. He claimed
that he was still on the premises performing his duty for a travel assignment when the injury
occurred. Appellant explained that he had not sustained any other injury at that time or prior to
the alleged employment incident. He indicated that he had experienced buzzing or ringing in his
ear since the incident and occasional bad headaches. Appellant also attached photographs of the
parking lot and surrounding area where the alleged incident occurred.
In a September 10, 2019 statement in response to OWCP’s development letter, the
employing establishment indicated that appellant reported that at the time of the alleged injury he
was going home for the day and headed to his car in the employing establishment parking lot.
By decision dated September 30, 2019, OWCP denied appellant’s traumatic injury claim
finding that the evidence of record was insufficient to establish that his diagnosed conditions were
causally related to the accepted August 2, 2019 employment incident.
In an October 14, 2019 statement, appellant explained that he was seen by Dr. Graham in
2014 because he had a cold and wax on his eardrum that was removed. He also noted that he had
suffered from headaches and also sustained a neck injury from the weather siren, and had
undergone treatment from a chiropractor.
On October 21, 2019 appellant requested reconsideration of OWCP’s September 30, 2019
decision and submitted additional medical evidence.
In medical reports dated from September 27 to October 24, 2019, Dr. Scott Mullenmeister,
a Board-certified chiropractic specialist, evaluated appellant for left-sided upper back and neck
pain that occurred on August 2, 2019 when he jerked his neck after hearing a loud storm siren.
Appellant also reported experiencing headaches and ringing in his left ear since the incident.
Dr. Mullenmeister diagnosed segmental and somatic dysfunction of the cervical region,
cervicalgia, episodic tension headache, segmental and somatic dysfunction of the thoracic region,
pain in the thoracic spine and segmental, and somatic dysfunction of the pelvic region.
By decision dated November 1, 2019, OWCP denied modification of its September 30,
2019 decision.
On November 20, 2019 appellant requested reconsideration of OWCP’s November 1, 2019
decision. In an attached statement of even date, he contended that he was not given a straight
answer on what information was needed from Drs. Graham and Mullenmeister in order to satisfy
his claim. Appellant further explained that his 2014 visit with Dr. Graham was unrelated and that
there was no problem with his ear until the August 2, 2019 employment incident.
By decision dated December 4, 2019, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was irrelevant or immaterial and thus had no bearing on the
issue or was inconsequential in regards to the issue.
3

LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,2 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.3 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty it must first be determined whether fact of injury has been established.5 First,
the employee must submit sufficient evidence to establish that he actually experienced the
employment incident at the time and place, and in the manner alleged.6 Second, the employee
must submit sufficient evidence to establish that the employment incident caused a personal
injury.7
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence sufficient to establish such causal relationship.8 The opinion of the physician
must be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.9
In administering FECA, OWCP must attempt to obtain any evidence which is necessary
for the adjudication of the case which is not received when the notice or claim is submitted. Some
initial claims require full-scale medical development because the nature of exposure is in question,
the diagnosis is not clearly identified, or the relationship of the condition to the exposure is not
obvious. Certain types of conditions, such as hearing loss and asbestosis claims, require OWCP

2

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
3
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
4

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
5

D.B., Docket No. 18-1348 (issued January 4, 2019); T.H., 59 ECAB 388, 393-94 (2008).

6

D.S., Docket No. 17-1422 (issued November 9, 2017); Elaine Pendleton, 40 ECAB 1143 (1989).

7

B.M., Docket No. 17-0796 (issued July 5, 2018); John J. Carlone, 41 ECAB 354 (1989).

8

K.V., Docket No. 18-0723 (issued November 9, 2018).

9

I.J., 59 ECAB 408 (2008).

4

to refer the claimant for examination by a qualified specialist if the report submitted by the claimant
does not meet all of its requirements for adjudication.10
ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
OWCP accepted that appellant was exposed to a siren on August 2, 2019 while in the
performance of duty. Consequently, regardless of the specific decibel level of exposure, it must
consider whether the employment-related noise exposure was sufficiently prolonged to result in
acoustic trauma.11 Such a question is medical in nature and should be resolved by a Board-certified
otolaryngologist.12
While Dr. Graham, in his August 12, 2019 medical report, diagnosed tinnitus laterally left,
hearing loss in the left ear, unspecified and occupational exposure to noise, his report lacked
sufficient rationale and thus lacked probative value to establish the claim. However, as a hearing
loss claim, OWCP was required under its own procedures to refer him for examination by a
qualified specialist.13
As OWCP failed to properly develop the evidence, the Board finds that the case must be
remanded for the required referral to a qualified specialist for a medical evaluation in accordance
with its procedures.14 After this and other further development as may be deemed necessary,
OWCP shall issue a de novo decision regarding whether appellant’s workplace noise exposure
caused, contributed to, or aggravated his hearing loss condition.15
CONCLUSION
The Board finds that this case is not in posture for decision.

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Initial Development of Claims, Chapter 2.800.9 (June 2011).
See also id. at Part 3 -- Medical, Requirements for Medical Reports, Chapter 3.600 (October 1990).
11

See W.P., Docket No. 15-0597 (issued January 27, 2016).

12

Id.

13

Supra note 10.

14

Id. at Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(b) (January 2013). See also M.W., Docket No. 10992 (issued December 9, 2010).
15

In light of the Board’s disposition in Issue 1, Issue 2 is rendered moot.

5

ORDER
IT IS HEREBY ORDERED THAT the December 4 and November 1, 2019 decisions of
the Office of Workers’ Compensation Programs are set aside and the case is remanded for further
proceedings consistent with this decision of the Board.
Issued: August 19, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees' Compensation Appeals Board

Janice B. Askin, Judge
Employees' Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees' Compensation Appeals Board

6

